Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Rebollo López.
Merece recordarse la admonición de Soto Nieto, de que el “Juez no puede limitarse a un ‘ir tirando’ en su función resolutoria, incorporándose trabajosamente a los asuntos; al contrario, debe comprometer su actuación al resultado de una meditación seria, honesta, sincera, para que sus decisiones no se vean sorprendidas por una fácil improvi-sación que dé al traste con ese refinamiento moral que debe ser tónica del buen Juez. Medite, remedite, vuelva a meditar, dé tiempo para que las ideas, los juicios, los sen-timientos éticos, vayan posándose en su espíritu y estrati-ficándose según peso y densidad”. (Énfasis suplido y escolio omitido.) F. Soto Nieto, Compromiso de Justicia, Madrid, Ed. Montecorvo, 1977, Cap. I, pág. 21.
Este pensamiento cristaliza nuestra preocupación en la constante dinámica de adjudicación apelativa. Si bien en-tre nosotros es necesario el libre fluir de argumentos, más necesario es no desnaturalizar el proceso colegiado y evitar que se convierta en un mecanismo mayoritario, sino de apropiación, de asimilación de ideas. La opinión mayorita-ria —propiamente tercera versión— suscrita por el Juez Asociado Señor Hernández Denton, conceptualiza e incor-pora —por vez primera— la diferencia entre ataque gene*651ral a la credibilidad y ataque a instancias específicas. A tal efecto nos dice: “Resulta claro, pues, que cuando los tribu-nales se enfrentan a casos donde el Fiscal ha recurrido a un ataque general a la credibilidad (Énfasis suplido.) Opinión mayoritaria, pág. 640. Introduce la nueva teoría, a saber, la Regla 44 de Evidencia, 32 L.P.R.A. Ap. IV (opinión mayoritaria, pág. 642), y señala que el “propósito de la im-pugnación por contradicción es atacar instancias específi-cas del testimonio del declarante. Es decir, se persigue de-mostrar, contradiciendo al testigo, que algo de lo vertido en el juicio es falso, inexacto, poco preciso o erróneo”. (Énfasis en el original.) Íd., pág. 643. Acto seguido, reconoce lo que hasta ese momento habíamos sostenido en nuestro disenso: “Por otro lado, bajo la Regla 46 de Evidencia, supra, el ataque es general, dirigido a probar la capacidad del tes-tigo para decir la verdad. Lo que se intenta es advertir o hacer consciente al juzgador de hechos que el testigo es una persona mendaz y que por el solo hecho de haber sido convicto por delitos que implican falso testimonio o desho-nestidad, su testimonio no es merecedor de crédito. De esta forma, la totalidad del testimonio queda maculada con el potencial de mendacidad del testigo.” (Énfasis suplido y en el original.) Íd., págs. 643-644.
Evidentemente la mayoría, en su tercera versión, adopta la crítica hecha a su razón de decidir {ratio deciden-di); finalmente nos aceptan que la impugnación dependía de su propósito.
Cualesquiera dudas al respecto quedan salvadas al con-tinuar así:
En vista de los propósitos distintos que persigue cada regla, la impugnación mediante prueba de una convicción por delito no está subordinada a los requisitos de la Regla 46 de Eviden-cia, supra, cuando su propósito es contradecir específicamente algo de lo declarado por el testigo. Es decir, cuando lo que se persigue es demostrar que lo que el testigo ha dicho es falso, inexacto, poco preciso o erróneo, el delito a utilizarse para con-*652tradecir no tiene que implicar deshonestidad o falso testimonio. De esta forma, se evita que un testigo mienta impunemente, sin poder ser contradicho. Bajo una situación como esta, poco importa que la convicción previa no implique deshonestidad o falso testimonio. Lo cardinal es que contradiga lo aseverado por el testigo ante el juzgador de los hechos. Con este propósito, además de la declaración de otro testigo, cualquier evidencia extrínseca será admisible para contradecir lo declarado por el testigo y demostrar que mintió en la silla testifical. (Énfasis suplido.) Opinión mayoritaria, pág. 644.
Aún después de estas ampliaciones, la opinión mayori-taria sigue siendo errónea, entorpece la búsqueda de la ver-dad y dista de hacer cumplida justicia. Y es que "las Reglas de Evidencia —producto no sólo de la estricta lógica, sino de la experiencia sobre la conducta humana— en nuestro sistema adversativo, aspiran al descubrimiento de la ver-dad, evitando sorpresas”. (Énfasis suplido.) Pueblo v. Figueroa Gómez, 113 D.P.R. 138, 142-143 (1982).
En buena juridicidad y lógica, el incidente acaecido du-rante el contrainterrogatorio de Raúl Galindo González —acusado de infringir el Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2401— no es susceptible de ser adjudicado bajo el prisma de la opinión mayoritaria. Su solución la gobierna la Regla 20 de Evi-dencia, 32 L.P.R.A. Ap. IV. Expongamos suscintamente el trasfondo.
El día del juicio —contra la recomendación de su repre-sentación legal, Leda. Ana L. Vega— el acusado Galindo González optó por renunciar a su derecho a no declarar y procedió a testificar en su defensa. De la exposición narra-tiva de la prueba surge que el examen directo se limitó a lo ocurrido el día del arresto. No aportó en ese momento prueba sobre su carácter.
Durante el contrainterrogatorio, el Ministerio Fiscal le *653mostró la marihuana incautada (Exhibit 1 del Pueblo) y, refiriéndose a la misma, le preguntó si la había visto anteriormente. Galindo González admite haber entendido así la pregunta al contestar “que no sabe lo que es marihuana, que es la primera vez que ve marihuana ...”. (Énfa-sis suplido.) Moción acompañando exposición narrativa de la prueba, pág. 18.
Ante esa contestación, el Fiscal inquirió de Galindo Gon-zález, y éste admitió que el 1ro de julio de 1980 había sido convicto de poseer la sustancia controlada conocida por marihuana. Sin éxito, la defensa objetó la pregunta a base de la Regla 46(A) y (B) de Evidencia, 32 L.P.R.A. Ap. IV. A raíz de esa admisión el Fiscal hizo referencia directa e in-directa, en varias ocasiones, a la convicción anterior.
Subsiguientemente, Galindo González fue hallado culpable por un Jurado y sentenciado a cumplir treinta (30) años de prisión (reincidente). Apeló.
HH hH
De entrada notamos la contradicción en términos con-ceptuales que controla el ratio decidendi mayoritario: de un lado, pretenden sostener que las referencias al delito anterior tenían un propósito general y, simultáneamente, adu-cen uno específico. Unicamente así se explica el intento de aplicar a los hechos que motivan esta apelación —y delimi-tar su solución— las Reglas 46 y 44 de Evidencia, supra.
Según señaláramos, desde el inicio argumentamos que la Regla 46 de. Evidencia, supra, era inaplicable. La misma codifica nuestros pronunciamientos en Pueblo v. Alvarez Rosario, 108 D.P.R. 112 (1978), e intenta eliminar los ves-tigios de la inhabilidad para ser testigo por convicción anterior. Persigue, además, controlar el ataque general a la credibilidad; de ahí la autorización para admitir delitos que impliquen deshonestidad o falso testimonio. A diferen-cia de otras reglas, la impugnación a la que se refiere la *654Regla 46 de Evidencia, supra, pretende desacreditar todo el testimonio. Su objetivo es tejer un manto de inverosimi-litud sobre todo lo que pueda declarar el testigo.
Y es que adjudicar esta controversia exclusivamente al amparo de la Regla 46 de Evidencia, supra, como original-mente la mayoría pretendió hacer, tendría consecuencias funestas para el objetivo de la búsqueda de la verdad. El resultado sería absurdo. Permitiría, sin remedio probato-rio ulterior, que un acusado presente testimonio que lo des-asocie de la comisión de cualquier otro delito que no impli-que deshonestidad o falso testimonio.
Tras estos señalamientos, y en vista de nuestro reparo original, en su última versión, la mayoría tuvo que acudir a la Regla 44 de Evidencia, supra. Si bien concurrimos con los señalamientos sobre el carácter ejemplificativo y no taxativo de la Regla 44 de Evidencia, supra, el efecto del principio de especialidad exige otro análisis y distinto resultado. Veamos.
La Regla 44(B) de Evidencia, 32 L.P.R.A. Ap. IV, no es más que un mero listado de las maneras de impugnar un testigo. El mismo no es un inventario exhaustivo. Como bien reconoce la opinión mayoritaria, la contradicción es una de las maneras no enumeradas de impugnar. Por me-dio de la contradicción se ataca una aseveración específica hecha por el testigo. Ahora bien, el conjunto de aseveracio-nes susceptibles de ser impugnadas por contradicción es muy amplio, tan amplio que incluye algunas situaciones cubiertas específicamente por otras reglas. En su exposi-ción existe una relación de especialidad de tipo universo-elemento entre la impugnación por contradicción y otras reglas.
Precisamente esa es la relación entre la contradicción y la Regla 20 de Evidencia, supra. Si una parte presenta prueba falsa de su carácter, la otra puede presentar evi-dencia que la contradiga. La razón por la que metodológi-camente las reglas dan un trato especial a las instancias *655relacionadas con la prueba de carácter es que su uso indiscriminado podría tener consecuencias devastadoras.(1) Examinemos, pues, con mayor detalle los intersticios de la Regla 20 de Evidencia, supra.(2)
l-H hH
Como norma general, esta regla no permite que el Fiscal presente prueba de carácter de un acusado cuando la misma se ofrece para probar que en una ocasión específica actuó conforme a ese carácter. La regla está orientada a evitar que prueba de un rasgo del carácter sea utilizada para demostrar que en una ocasión específica la persona actuó conforme al mismo. Se aspira a que el juzgador ana-lice los hechos en controversia sin que la propensidad del acusado a exhibir cierta conducta afecte su discernimiento. Aunque no se cuestiona la pertinencia que puede tener la prueba de carácter, es preferible evitar los prejuicios que le pueden acompañar. G. Weissenberger, Federal Evidence, Cincinnati, Anderson Publishing Co., 1987, Cap. 404, Sec. 404.4, pág. 80. Véase M.F. Kaplan, Character Testimony, *656en S.M. Kassin y L.S. Wrightsman, The Psychology of Evidence and Trial Procedure, California, Sage Publications, 1985, Cap. 6, pág. 150.
La definición de lo que es prueba de carácter es de particular importancia para la solución del caso de autos. Para el profesor Chiesa es evidencia circunstancial de inocencia que trata de establecer que una persona del carácter del acusado no cometió los hechos delictivos imputados. E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, Cap. IV, pág. 69. De igual parecer es Weinstein, al apuntar que “la controversia no es si el acusado es ‘bueno’, sino si cometió un acto específico, y la evidencia [prueba de carácter] se utiliza circunstancial-mente para demostrar que es poco probable que una persona con tal carácter lo haya cometido”. (Traducción nuestra.) 2 Weinstein’s Evidence Sec. 404[05], pág. 404-35 (1993).
Otro comentarista reconoce “dos atributos inherentes al concepto carácter: una connotación de alguna cualidad moral y una insinuación acerca de la manera en que proba-blemente actuaría un individuo”. (Traducción nuestra.) R.B. Kuhns, The Propensity to Misunderstand the Character of Specific Acts Evidence, 66 Iowa L. Rev. 777, 794 (1981).
Por vía de excepción, cuando el acusado desfila prueba de su carácter para demostrar que actuó de conformidad al mismo, entonces el Ministerio Público puede presentar prueba de carácter para refutarla. Véase Regla 20(A)(1) y (2) de Evidencia, 32 L.P.R.A. Ap. IV. Pueblo v. Fradera Olmo, 122 D.P.R. 67 (1988). Esta regla incorpora la doc-trina de “abrir puertas”. Según la misma, cuando un acu-sado “abre la puerta” y presenta prueba de su carácter, el Fiscal puede rebatirla presentando prueba contraria a ese extremo. Pueblo v. Archeval, 74 D.P.R. 512 (1953); Pueblo v. Hernández Pérez, 93 D.P.R. 182 (1966). “[E]l fiscal no sólo pued[e] presentar prueba del ‘carácter opuesto’ del *657acusado ..., sino aun de actos específicos, incluyendo con-vicción por delito, que tiendan a desmentir o refutar la evidencia de carácter presentada por la defensa.” (Énfasis suplido.) Chiesa, op. cit., pág. 70.
Ahora bien, el uso de la Regla 20(A)(1) de Evidencia, supra, por parte de un acusado, no significa que pueda ha-ber un derrame indiscriminado de evidencia por parte del Ministerio Fiscal. Pueblo v. Padilla Arroyo, 104 D.P.R. 103 (1975). La prueba susceptible de presentarse por el Minis-terio Público está limitada por la presentada por el acusado.
Por su parte, la Regla 20(B) de Evidencia, 32 L.P.R.A. Ap. IV —idéntica a la Regla 404(b) de Evidencia federal-mantiene la prohibición general de la Regla 20(A) de Evi-dencia, supra, a saber: la exclusión de prueba de actos ex-trínsecos para demostrar que en un momento específico el acusado cometió un acto similar. Sin embargo, prueba de otros actos o delitos anteriores es admisible en otras circunstancias. Comenta Weissenberger:
Los actos de una persona, incluyendo actos criminales, pueden ser relevantes para otro propósito distinto al de demostrar pro-pensidad de cometer un acto similar. Dichos actos no estarían sujetos al principio de exclusión expresado en la primera ora-ción de la Regla 404 (b).
La lista de bases apropiadas para presentar un acto extrín-seco expuesta en la segunda oración de la Regla 404 (b) no es exhaustiva, y la controversia central es si el acto se ofrece sólo para probar propensidad y conducta similar. De ser así, la evi-dencia es inadmisible por la primera oración de la Regla 404 (b). Además, la segunda oración de la Regla 404 (b) no se debe ver como una lista de excepciones a la Regla, más bien como un catálogo sugestivo, no exhaustivo, de bases que no violan el principio de exclusión de la primera oración de la Regla. La controversia fundamental es una determinación de la relevan-cia del acto extrínseco, y la regla específicamente autoriza el uso de actos extrínsecos cuando la evidencia se ofrece para pro-bar un hecho relevante distinto al de conducta similar. (Traduc-ción nuestra y escolio omitido.) Weissenberger, op. cit., See. 404.13 págs. 88-89.
*658Así, la Regla 20(B) de Evidencia, supra, enumera, a ma-nera de ejemplo, ciertos elementos o defensas en los que la evidencia de actos anteriores se utilizan para probar o impugnar. Tal como lo reconoce dicha regla, su uso no de-rrota la prohibición general esbozada en la Regla 20(A) de Evidencia, supra. No empece la autorización para presen-tar prueba de delitos anteriores, la admisibilidad está su-jeta al escrutinio de la Regla 19 de Evidencia, 32 L.P.R.A. Ap. IV.
IV
Aunque de ordinario la prueba de carácter se presenta durante el examen directo de un testigo (o el acusado), la Regla 20(A)(1) de Evidencia, supra, sólo exige que el acu-sado sea quien inicie su presentación. Para ello no hay mo-mento mágico. La ley mantiene cerrada la puerta, pero la llave para abrirla —sea en el directo o en el contrainterro-gatorio— la posee el acusado si lo considera oportuno y beneficioso a su causa. Véanse: United States v. Mills, 704 F.2d 1553 (limo Cir. 1983) —carácter del acusado gene-rado durante el contrainterroga torio de un testigo de cargo— United States v. Francesco, 725 F.2d 817 (1er Cir. 1984).
Lo expuesto no significa que el Fiscal puede “forzar su entrada” durante el contrainterrogatorio. Pueblo v. Padilla Arroyo, supra; Pueblo v. Hernández Pérez, supra; Pueblo v. Archeval, supra. Pero si durante el mismo el acusado sua sponte decide abrirla, entonces el Ministerio Público puede entrar y usar la Regla 20(A)(2) dé Evidencia, supra. Y es que sostener que la prueba de carácter sólo puede ser pre-sentada durante el examen directo inmunizaría la misma durante el contrainterrogatorio. Lo que en el directo sufri-ría un golpe mutilante, campea por un respeto ilegítimo en el contrainterrogatorio.
En el caso de autos, no hay duda de que al Galindo *659González aseverar que “no sabía lo que era marihuana” y que era “la primera vez que la veía”, presentó prueba de un rasgo de su carácter. Con ello pretendió llevar a la mente de los jurados la impresión de que era un ciudadano cum-plidor de la ley. Intentó engañarlos a base de la poca pro-babilidad que existe de que una persona que no sabe ni nunca ha visto marihuana, pudiera estar involucrado en los hechos que motivaron su arresto y acusación. Si bien no tuvo éxito en instancia, aquí lo ha logrado con la mayoría del Tribunal.
Es desafortunado. Al abrir personal y directamente esa puerta del pasado, permitió que el Fiscal presentara prueba justa y precisa en contrario. El ámbito cubierto no excedió el marco autorizado: una convicción previa, que como tiro certero, destruyó el blanco sin dañar sus alrededores. Ante la confusión manifestada por la opinión mayoritaria, consideramos prudente aclarar que no esta-mos frente a una instancia en que el Ministerio Público “forzó la puerta”. La pregunta del Fiscal se refería al objeto que sostenía en sus manos y que estaba directamente re-lacionado a los hechos que motivaron la acusación. A pre-guntas del juez de instancia, Galindo González manifestó haber entendido que la pregunta se refería a esa marihuana. Como vemos, la pregunta del Fiscal no reque-ría que Galindo González presentara prueba de su carácter; bastaba una contestación en la afirmativa o negativa. Toda vez que la pregunta se refería al objeto en manos del Fiscal, cualesquiera de las contestaciones —sí o no— hubiese mantenido cerrada la puerta e impedido la introducción de prueba sobre convicciones anteriores.
La contestación de Galindo González fue más allá. Tuvo el efecto de introducir el elemento “conocimiento” en abono de su defensa.(3) Ante la defensa de “desconocimiento”, la *660Regla 20(B) de Evidencia, supra, específicamente señala que prueba de actos extrínsecos o delitos anteriores es ad-misible para probar el conocimiento. Así lo hizo el Fiscal. Véase United States v. Eaton, 808 F.2d 72, 75 (Cir. D.C. 1987) —convicciones anteriores admisibles bajo la Regla 404(b) de Evidencia federal para probar conocimiento cuando el acusado pretende mediante su testimonio desli-garse de todo conocimiento de sustancias controladas— United States v. Reese, 568 F.2d 1246 (6to Cir. 1977), pro-piedad hurtada.
Coincidimos con el enfoque expresado en United States v. Francesco, supra. Allí, la defensa introdujo la controver-sia de conocimiento e intención durante el contrainterroga-torio de un testigo de cargo y el informe final. La Corte de Apelaciones de Estados Unidos para el Primer Circuito confirmó al determinar que no medió abuso de discreción al admitir las convicciones anteriores por posesión de co-caína, pues la misma se presentó para probar los elemen-tos de conocimiento e intención. Dijo:
El acusado alega que el tribunal de instancia abusó de su discreción al admitir evidencia de una convicción anterior por la venta de cocaína. Está establecido que evidencia de una con-vicción anterior por un delito similar puede ser admitida para probar conocimiento o intención en la comisión del delito en cuestión, sujeto, desde luego, a las reglas generales de relevan-cia y peijuicio. ... Mientras que evidencia de una convicción anterior por un delito similar siempre es perjudicial, frecuente-mente el mismo es superado por la relevancia de la evidencia cuando el conocimiento o intención es un elemento en controversia. (Traducción nuestra, citas omitidas y énfasis suplido.) United States v. Francesco, supra, pág. 822.
V
En las peculiares circunstancias del caso de autos, bajo una interpretación racional, lógica y de sentido común, *661ciertamente la prueba de convicciones anteriores de Ga-lindo González no debió excluirse. En este extremo, United States v. Beechum, 582 F.2d 898 (5to Cir. 1978), en bañe —adoptado en varias jurisdicciones — (4) no sólo es orienta-dor, sino enteramente aplicable.
United States v. Beechum, supra, esboza un análisis bipartita para atender la admisibilidad de prueba de actos extrínsecos. Primero, el tribunal debe determinar si el acto extrínseco requiere la misma intención que el delito impu-tado y si el juzgador de hechos puede creer que el acusado cometió el acto extrínseco. No exige prueba que rebase el quantum de duda razonable. Íd., pág. 913. Y segundo, el tribunal debe determinar que el valor probatorio de los ac-tos extrínsecos no están “ ‘substancialmente superados por el peligro de prejuicio injusto’ ”. Íd.
Aquí se cumple el primer requisito: tanto la convicción anterior como el delito imputado son de la misma natura-leza y requieren el mismo grado de intención y conocimiento. No hay duda de que Galindo González, se-gún su propia admisión en sala, cometió el delito anterior.
El análisis del segundo requisito de United States v. Beechum, supra, toma en consideración varios factores, a saber: (1) disponibilidad de otra evidencia para demostrar la intención (o conocimiento); (2) similitudes entre el acto extrínseco y el delito imputado; (3) proximidad en tiempo, y (4) momento en que se ofrece la prueba extrínseca.
Nuevamente la evidencia presentada durante el juicio de Galindo González satisface los factores de este segundo requisito. No es susceptible de debate serio negar la simi-litud entre la convicción anterior y el delito imputado. Am-bos versan sobre sustancias controladas, específicamente *662marihuana. Según los estándares de la Regla 46 de Evi-dencia, supra, la convicción anterior de Galindo González no era remota. Por último, la prueba fue presentada inme-diatamente después que Galindo González introdujo el ele-mento de “desconocimiento”. No nos imaginamos otra prueba de mejor calidad del conocimiento que tenía Ga-lindo González sobre marihuana que las convicciones ante-riores, y esto en virtud de su propio testimonio.
VI
Finalmente, ¿puede sostenerse de forma legítima la flo-tante conclusión mayoritaria de que la introducción de la convicción anterior, en las circunstancias específicas de autos, causó perjuicio indebido a Galindo González? ¿Cómo olvidar el principio cardinal de que nuestro ordenamiento evidenciarlo está orientado —y así debe ser interpretado— para descubrir la verdad?
Este proceso resulta un tanto irónico. Galindo González tenía derecho a no testificar; sin embargo lo renunció. Te-nía igualmente derecho a que no se desfilara prueba sobre sus convicciones anteriores; no obstante, también lo renun-ció cuando optó innecesariamente por ampliar su contesta-ción y presentar prueba de su carácter al introducir el ele-mento “desconocimiento” en abono de su defensa. ¿Hacemos justicia si también le permitimos mentir sin consecuencia ulterior? ¿No estamos ante una absolución injusta?
Frente a estas interrogantes, nos negamos a participar de semejante desvirtualización y desprestigio de nuestro sistema de justicia. Dejamos esa tarea a la mayoría.

(1) Algunos comentaristas opinan que la prueba de actos extrínsecos se excluye por su exceso de valor probatorio, no por falta del mismo. Véase G. Weissenberger, Federal Evidence, Cincinnati, Anderson Publishing Co., 1987, Cap. 404, Sec. 404.11, pág. 87, citando a E.W. Cleary, McCormick on Evidence, 3ra ed., Minnesota, Ed. West Publishing Co., 1984, Cap. 17, Sec. 190, págs. 557-558.


(2) En lo pertinente, dispone:
“(A) Evidencia del carácter de una persona o de un rasgo de su carácter no es admisible cuando se ofrece para probar que en una ocasión específica la persona actuó de conformidad con tal carácter, excepto:
“(1) Si la evidencia es ofrecida por un acusado para probar su conducta de conformidad con el carácter o rasgo de éste. “(2) Si la evidencia es ofrecida por el ministerio fiscal para refutar eviden-cia aducida por el acusado bajo el inciso (1) anterior.
“(B) Aunque evidencia de la comisión de otros delitos, daño civil u otros actos no es admisible para probar el carácter de una persona, con miras a demostrar que actuó de conformidad con tal carácter, dicha evidencia es admisible si es pertinente para otros propósitos, tales como prueba de motivo, oportunidad, intención, prepa-ración, plan, conocimiento, identidad o ausencia de error o accidente.”


(3) El Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2401, exige que las prohibiciones allí tipificadas se hagan “a sabiendas o intencionalmente”. Según las definiciones del Código Penal, 33 L.P.R.A. sec. 3022(1), *660“a sabiendas” implica conocimiento personal.


(4) Citado con aprobación en Huddleston v. United States, 485 U.S. 771 (1988). Véanse, también: United States v. McDowell, 762 F.2d 1072 (Cir. D.C. 1985); U.S. v. Dowling, 855 F.2d 114-122 (3er Cir. 1988); U.S. v. Huddleston, 811 F.2d 974r-977 (6to Cir. 1987); United States v. Martin, 773 F.2d 579 (4to Cir. 1985); United States v. Edwards, 696 F.2d 1277 (limo Cir. 1983).